Title: William Lee to the American Commissioners, 18 August 1777
From: Lee, William
To: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur


Gentlemen
Nantes 18 Augt. 1777.
Yesterday arrived here The Brig Liberty Capt. Herbert with 108 hogsheads of Tobacco on Account of the State of Virginia consign’d to J. Gruel & Co. She left Virginia July 10th runing the fire of 5 Men of War that guards the mouth of the Bay of Chesapeak. The Capt. is a true Tar, has not bro’t any papers or letters but what relates to his vessel and cargoe, however he in great measure confirms the news recd. some time since from Bourdeaux of Lord Cornwallis being defeated in the Jersies. He says he heard about the begining of July a letter read in Williamsburg from Genl. Washington mentioning the defeat of Lord Cornwallis, who lost, in kill’d Wounded and Prisoners about 1500 Men, that Genl. Scot and another whose name he forgets commanded the Americans. He does not recollect the date of the Letter or the day when the action was said to have happen’d, but he speaks of the fact in General as universally beleived and being the Subject of conversation in all companies; also that all the British troops were driven out of the Jersies. This day two Privateers arrived here with two valuable West India Men prizes. The Privateers are The Brig Fanny, John Kendrick, 14 4 pounders 104 Men, belonging to Adam Babcock and Archd. Blair left Bedford N.E. July 10, and Genl. Mercer, Jas. Babson 14 4 pounders 87 Men, belonging to Winthrop Serjeant & Co. of Cape Anne, Sail’d July 1st. Of the Jamaica Fleet consisting of 160 Sail, they took two small prizes of no great value near Newfoundland which they sent to Boston, the two they have bro’t in were taken the 8th. instant in the mouth of the channel tho’ the fleet was convoyed by two 28 Gun frigates. Their Names, The Hanover Planter Capt. Luny from Jamaica to London with 360 hogsheads Muscovado Sugar, 87 punchions of rum, some Logwood 8 6 and 2 4 pounders and The Clarendon Capt. Cowell from Jamaica to London with 386 hogsheads Muscovado Sugar, 106 punchions of rum and 6 3 pounders. The Captive people say 11 of the Fleet were missing when they were taken. Capt. Kendrick has one paper which is on board at Pambeuf, he left Bedford 10 July and confirms the defeat of Cornwallis in the Jersies, but says the last accounts made his loss about 600 Men only. His account is, that the whole British Army some time in June, (the date he also forgets) was put in motion in 3 divisions to go against Phila. when the first division was attack’d and defeated, on which the others retreated with great precipitation and embark’d at Amboy as fast as possible, from whence it was expected they would go up the North River. They say there was upwards of 6000 Men at Ticonderoga where they think Sullivan commanded and Gates was station’d at Albany to take care of that quarter. This is all the News and you will judge best how much is proper to be given to the public, I mean with regard to the Privateers, and their Prizes, since we have an ugly report here, of which we should be glad to know the Truth, that an American Agent was the other day put into the Bastile, on account of some transactions with, or for, Cunninghame. I am with all due respect, Gentlemen Your most Obedient and very Humble Servant
W: Lee
 
Addressed: To / The Honble Benja. Franklin / Silas Deane & Arthur Lee Esqrs. / at Paris
Notation: L’. business at Nantes from the Passy Papers
